           Case 4:20-cv-01512-JM Document 6 Filed 01/06/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

MICHEAL O. ROBERTSON                                                           PLAINTIFF
ADC #106563

V.                           CASE NO. 4:20-cv-01512 JM

BARRY A. SIMS, et al.                                                 DEFENDANTS

                                          JUDGMENT

       Pursuant to the order filed this date, judgment is entered dismissing this case without

prejudice; the relief sought is denied. The Court certifies that an in forma pauperis appeal is

considered frivolous and not in good faith.

       IT IS SO ORDERED this 6th day of January, 2021.



                                              ________________________________
                                              UNITED STATES DISTRICT JUDGE
